COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Annunziata and Senior Judge Duff
Argued at Alexandria, Virginia


DONALD WEBSTER

v.         Record No. 2464-94-4          MEMORANDUM OPINION * BY
                                       JUDGE ROSEMARIE ANNUNZIATA
COMMONWEALTH OF VIRGINIA                    NOVEMBER 7, 1995


               FROM THE CIRCUIT COURT OF FAUQUIER COUNTY
                     William Shore Robertson, Judge

          Daniel R. Flynn, Assistant Public Defender,
          for appellant.

          Robert B. Beasley, Jr., Assistant Attorney
          General (James S. Gilmore, III, Attorney
          General, on brief), for appellee.



     The appellant, Donald Webster ("Webster"), argues that the

trial court erred in allowing the Commonwealth to refer to the

sentences Webster received for his prior convictions while

arguing during the sentencing phase of Webster's trial.    We

conclude that Webster is procedurally barred from raising this

issue on appeal and, therefore, affirm Webster's conviction.

     Following a jury trial on September 22, 1994, Webster was

convicted of one count of robbery.    The trial court proceeded

with sentencing pursuant to Code § 19.2-295.1, and the

Commonwealth sought to introduce evidence of Webster's prior

convictions.    Webster's record of prior convictions included the

sentences arising from them.    The trial judge asked Webster
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
whether he objected to the record.     Webster responded, "no

objection, judge," and the record was received.    Neither the

Commonwealth nor Webster offered further evidence.    Prior to

argument, the trial judge admonished the jury that, in imposing

punishment, they were "not to concern [them]selves with what may

happen afterwards."   During argument, the Commonwealth referred

to Webster's prior convictions, emphasizing his previous

sentences and, particularly, the portions suspended.    Webster

objected to the Commonwealth's argument but did not move for a

mistrial or ask the court for a cautionary instruction.    The jury

sentenced Webster to a term of twenty years.
     Under Rule 5A:18, this Court will not consider as a basis

for reversal any ruling of the trial court "unless the objection

was stated together with the grounds therefor at the time of the

ruling, except for good cause shown or to enable the Court of

Appeals to attain the ends of justice."    The record admitted into

evidence contained evidence of Webster's prior sentences.       The

trial court provided Webster the opportunity to object, but

Webster failed to do so.   As such, Webster is procedurally barred

from challenging the content of the evidence on appeal.     See Neal

v. Commonwealth, 15 Va. App. 416, 423, 425 S.E.2d 521, 525

(1992); Marlowe v. Commonwealth, 2 Va. App. 619, 621, 347 S.E.2d
167, 168 (1986).

     Although Webster objected when the Commonwealth referred to

Webster's prior sentences during its closing argument, Webster




                               - 2 -
failed to ask for either a cautionary instruction or a mistrial.

As such, Webster failed to preserve his objection.     See Mack v.

Commonwealth, 20 Va. App. 5, 8, 454 S.E.2d 750, 751 (1995); Moore

v. Commonwealth, 14 Va. App. 83, 85, 414 S.E.2d 859, 860 (1992).

     Moreover, Webster's argument would fail even if he had

preserved his objection to the Commonwealth's closing argument.

In its argument, the Commonwealth simply recited information

contained in Webster's record of conviction, admitted into

evidence without objection.    Because the evidence of Webster's

prior sentences was admitted into evidence, the Commonwealth was

entitled to quote from it during its closing argument.     See

Hernandez v. Commonwealth, 15 Va. App. 626, 636-37, 426 S.E.2d
137, 143 (1993).

     Finally, this case does not meet the "ends of justice"

exception to Rule 5A:18.   The "ends of justice" exception applies

when the record "affirmatively shows that a miscarriage of

justice has occurred, not when it merely shows that a miscarriage
might have occurred."   Mounce v. Commonwealth, 4 Va. App. 433,

436, 357 S.E.2d 742, 744 (1987).   Here, the trial court

admonished the jury not to consider what might happen to Webster

after they imposed sentence.   "Unless the record shows to the

contrary, it is to be presumed that the jury followed an explicit

cautionary instruction promptly given."    Albert v. Commonwealth,

2 Va. App. 734, 741, 347 S.E.2d 534, 538 (1986) (quoting
Lavasseur v. Commonwealth, 225 Va. 564, 589, 304 S.E.2d 644, 657




                                - 3 -
(1983)).   Nothing in the record indicates that the jury failed to

follow the court's instruction or affirmatively shows that a

miscarriage of justice occurred.

     Accordingly, for the reasons stated, the judgment of the

trial court is affirmed.

                                                         Affirmed.




                               - 4 -